    8:20-cv-00187-JFB-MDN Doc # 21 Filed: 02/17/21 Page 1 of 2 - Page ID # 63




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

LAURIE FLANAGIN,

                            Plaintiff,                                                 8:20CV187

         vs.                                                                    AMENDED
                                                                         CASE PROGRESSION ORDER
C.J. FOODS, INC.,

                            Defendant.

        This matter comes before the Court on the parties’ Joint Motion to Extend Case
Deadlines (Filing No. 20). After review of the parties’ motion, the Court finds good cause to
grant the requested extensions. Accordingly,

       IT IS ORDERED that the Joint Motion to Extend Case Deadlines (Filing No. 20) is
granted, and the case progression order is amended as follows:

               1)    The deadline for completing rebuttal expert disclosures1 for all experts expected
                     to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), remains March 15, 2021.

               2)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure is April 16, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36, and 45 must be filed by April 30,
                     2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               3)    The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is May 28, 2021.

               4)    The planning conference scheduled for April 2, 2021 is cancelled. The trial and
                     pretrial conference will not be set at this time. A planning conference to discuss
                     case progression, dispositive motions, the parties’ interest in settlement, and the
                     trial and pretrial conference settings will be held with the undersigned
                     magistrate judge on May 28, 2021, at 11:30 a.m. by telephone. Counsel shall
                     use the conferencing instructions assigned to this case to participate in the
                     conference.



1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00187-JFB-MDN Doc # 21 Filed: 02/17/21 Page 2 of 2 - Page ID # 64




      5)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is June 18, 2021.

      6)    The deadline for filing motions to dismiss and motions for summary judgment
            is June 18, 2021.

      7)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 17th day of February, 2021.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
